Citation Nr: 1745118	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).




REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel




INTRODUCTION

The Veteran was called to active duty from July 1986 to December 1986 and May 2003 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  However, jurisdiction of his claim is currently with the San Diego RO.

In the September 2012 rating decision, the RO denied the Veteran, in pertinent part, service connection for HIV.  The Veteran submitted a notice of disagreement in January 2013.  In response to an April 2013 statement of the case, the Veteran perfected his appeal in May 2013.

The Board remanded the case in June 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, the case must again be remanded to ensure that the medical opinion requested by the Board addresses all pertinent evidence.

By way of history, the Veteran does not contend and evidence does not show that his HIV is in any way related to his first period of active service.  Enlistment examination in June 1986 reflects negative HIV results.  In short, the Veteran's service treatment records covering the first period of active service are silent for any complaints of, or treatment for, symptoms of HIV.

The Veteran's primary contention is that his HIV was aggravated during his second period of active service beginning in May 2003.  

The record demonstrates that, in March 2003, the Veteran underwent a National Guard examination during which his blood was drawn for HIV testing.  The purpose of the examination was for retention purposes.  That examination was s a retention examination, and not an enlistment examination.  The blood results received one week later were positive for the HIV-1 antibody.  

The Veteran reports that he was not made aware of the March 2003 positive test results and was thereafter, in May 2003, called to active duty.  The Veteran now asserts that his HIV was aggravated during his second period of active service.  

Despite having undergone the March 2003 service retention examination between his two periods of active service, there is no record of him having undergone an enlistment examination which is specifically conducted for acceptance into active service.  Absent an entrance examination, neither the presumption of soundness (if free of disability upon entry) nor presumption of aggravation (if a disability is noted on the entrance examination upon entry) is for application.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) ("In the absence of [an entry] examination, there is no basis from which to determine whether the claimant was [sound at entry]."); Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (presumption of soundness "attaches only where there has been an induction examination in which the later-complained-of disability was not detected"). 

Pursuant to the most recent remand, the Veteran underwent a VA examination in October 2016 and the examiner opined that it was less likely as not that the Veteran's HIV was aggravated beyond its natural progression while in service; his rationale being that other than the successfully treated penile lesion, the Veteran did not exhibit any HIV symptoms while on active duty.  The examiner also considered the Veteran's report of having developed an abdomen abscess during service, but noted that such statement was not accompanied by a date of treatment or any supportive medical evidence.  Importantly however, the Veteran's STRs do contain treatment notes reflecting that the Veteran sought medical treatment for a rash on his abdomen, which was diagnosed as folliculitis.  Although not an abscess per se, the Veteran was indeed treated for a skin condition on his abdomen, and this evidence was not considered by the examiner.  As the October 2016 VA opinion was based on an inaccurate review of the medical evidence, an addendum is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from a VA medical examiner qualified to provide an opinion regarding an immunodeficiency disorder.  If the designated examiner determines that an additional examination should be provided to the Veteran, one should be scheduled.

The Veteran seeks service connection for HIV.  

After a complete review of the record, including a June 2003 STR assessing penile lesions and an October 2003 STR assessing folliculitis of abdomen, and October 2016 VA opinion with February 2017 addendum, the examiner is asked to:

Provide an opinion as to whether the Veteran's pre-existing HIV was aggravated beyond its natural progression during his second period of service that began in May 2003.  In doing so, specifically address the diagnoses of folliculitis on the abdomen and penile lesions.

A complete rationale must be provided.

2.  Thereafter, readjudicate the service connection claim for HIV.  If the benefit sought on appeal is not granted, issue a SSOC to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




